Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12-15, 17, 19-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0127116).
Regarding claim 1, Chen discloses a semiconductor device, comprising:
a substrate (102,104) [Figs. 2 and 4];
a first nitride semiconductor layer (106) on the substrate [Figs. 2 and 4];
a second nitride semiconductor layer (108) on the first nitride semiconductor layer and having a band gap larger than a band gap of the first nitride semiconductor layer [Figs. 2 and 4, and paragraphs 0021-0022];
an intermediate layer (118) disposed on the second nitride semiconductor layer [Figs. 2 and 4]; and
a conductive structure (120) disposed on the intermediate layer [Figs. 2 and 4],

Regarding claim 2, Chen discloses wherein a second even interface (an additional interface that is adjacent to a second sidewall (i.e. opposite side) of gate 114) is formed between the intermediate layer and the conductive structure [Figs. 2 and 4].
Regarding claim 3, Chen discloses wherein the intermediate layer (118) and the conductive structure (120) form an ohmic contact with the second nitride semiconductor layer (108) [Figs. 2 and 4, and paragraphs 0022, 0037, and 0040].
Regarding claim 4, Chen discloses wherein the intermediate layer (118) comprises: at least one of titanium nitride (TiN) and aluminum nitride (AIN) [paragraph 0037].
Regarding claims 7 and 19, Chen discloses wherein the second nitride semiconductor layer (108) comprises: aluminum gallium nitride (AlGaN) [paragraph 0022].
Regarding claims 8 and 20, Chen discloses wherein the second nitride semiconductor layer is devoid of titanium (Ti) [Figs. 2 and 4, paragraph 0022].
Regarding claim 9, Chen discloses wherein the conductive structure (120) comprises: at least one of titanium (Ti), aluminum (Al) and silicon (Si) [paragraph 0040].
Regarding claim 10, Chen discloses wherein the first nitride semiconductor layer (106) comprises: gallium nitride (GaN) [0021].
Regarding claim 12, Chen discloses a semiconductor device, comprising:
a substrate (102,104) [Figs. 2 and 4];

a second nitride semiconductor layer (108) on the first nitride semiconductor layer and having a band gap larger than a band gap of the first nitride semiconductor layer [Figs. 2 and 4, and paragraphs 0021-0022];
an first intermediate layer (118) disposed on the second nitride semiconductor layer [Figs. 2 and 4]; and
a first conductive structure (120) disposed on the intermediate layer [Figs. 2 and 4],
wherein the first intermediate layer (118) under the first conductive structure (120) has a substantially constant thickness [Figs. 2 and 4].
Regarding claim 13, Chen discloses a second intermediate layer (118) disposed on the second nitride semiconductor layer (108); and a second conductive structure (120) disposed on the second intermediate layer (118), wherein the second intermediate layer (118) under the second conductive structure (120) has a substantially constant thickness [Figs. 2 and 4].
Regarding claim 14, Chen discloses wherein the first intermediate layer (118) and the second intermediate layer (118) are separated [Figs. 2 and 4].
Regarding claim 15, Chen discloses wherein the first intermediate layer comprises: metal nitride [paragraph 0037].
Regarding claim 17, Chen discloses wherein the metal nitride comprises: aluminum (Al) [Paragraph 0037].


Claims 5-6 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0127116) in view of Chen (US 2020/0381544).
Regarding claim 5, Chen et al. disclose a thickness of about 4 nm [paragraph 0036]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 6 and 18, Chen et al. do not disclose a range of about 5 nm.
Chen teaches an intermediate layer  (610) having a thickness of about 5 nm [paragraph 0082]. 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Chen et al. by including an intermediate layer of about 5 nm thick as taught by Chen because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). In  addition, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, .

Claims 11, 16 and 21-25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0127116) in view of Negoro et al. (US 2016/0049347).
Regarding claim 11, Chen discloses a gate conductor (114) disposed over the second nitride semiconductor layer (108); and a passivation layer (112’) disposed over the second nitride semiconductor layer (108), wherein the gate conductor (114) is separated from the intermediate layer (118) by the passivation layer (112) [Fig. 2].
However, Chen fails to teach the passivation layer being disposed over the gate conductor.
Negoro teaches a gate conductor (107) disposed on the second nitride semiconductor layer (104); and a passivation layer (109) disposed on the second nitride semiconductor layer (108) and the gate conductor (107), wherein the gate conductor (107) is separated from the intermediate layer (105/106) by the passivation layer (109) [Fig. 1].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Chen by including the gate conductor disposed on the second nitride semiconductor layer and the passivation layer disposed on the second nitride semiconductor layer and the gate conductor as taught by Negoro because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Regarding claim 21, Chen et al. disclose a method comprising:
providing a substrate (102,104) [Figs. 2 and 4];
forming a first nitride semiconductor layer (106) on the substrate [Figs. 2 and 4];
forming a second nitride semiconductor layer (108) on the first nitride semiconductor layer and having a band gap larger than a band gap of the first nitride semiconductor layer [Figs. 2 and 4, and paragraphs 0021-0022];
forming an intermediate layer (118) disposed on the second nitride semiconductor layer to stop diffusion of a first element [Figs. 2 and 4 and paragraph 0037]; and
forming a conductive structure (120) disposed on the intermediate layer [Figs. 2 and 4],
However, Chen et al. do not disclose performing an annealing operation.
Negoro teaches the well-known step of performing an annealing operation [paragraph 0059].
Regarding claims 16 and 24, Chen et al. disclose that the intermediate layer is a metal nitride layer [paragraph 0037]. And, Negoro teaches that the intermediate layer may include titanium [paragraph 0045].


Regarding claims 22-23 and 25, Chen et al. disclose an intermediate layer comprising AlN [paragraphs 0037 and 0040]. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Jose R Diaz/          Primary Examiner, Art Unit 2815